      Case 4:17-cv-02122-MWB Document 47 Filed 05/11/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIANNA APFELBAUM KULA,                          No. 4:17-CV-2122
et al.,
                                                 (Judge Brann)
           Plaintiffs,

     v.

UNITED STATES OF AMERICA,

           Defendant.

                                   ORDER

     AND NOW, this 11th day of May 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that

Defendant’s Motion for Summary Judgment, Doc. 33, is DENIED.

     A telephonic status conference will be scheduled by separate Order.


                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
